UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7663


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FURMAN BENJAMIN QUATTLEBAUM,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:02-cr-00548-CMC-17)


Submitted:   February 25, 2016                Decided:    April 6, 2016


Before MOTZ and     HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Furman Benjamin Quattlebaum, Appellant Pro Se. Beth Drake, John
C. Potterfield, Jane Barrett Taylor, Assistant United States
Attorneys, Columbia, South Carolina, Carrie Fisher Sherard,
Leesa Washington, Assistant United States Attorneys, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Furman      Benjamin     Quattlebaum    appeals       the   district      court’s

orders denying his motion for reduction of sentence under 18

U.S.C.     § 3582(c)(2)        (2012),     and   denying         his       motion    for

reconsideration.         We    have   reviewed       the    record     and    find   no

reversible error.        Accordingly, we affirm the district court’s

orders.     See United States v. Quattlebaum, No. 3:02-cr-00548-

CMC-17 (D.S.C. Sept. 14, 2015; filed Sept. 30, 2015, entered

Oct. 1, 2015).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and    argument     would    not    aid     the    decisional

process.

                                                                              AFFIRMED




                                         2